                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 TERESA WISNESKI,

            Plaintiff,

            v.                                              Case No. 19-2523-JAR-ADM

 BELMONT MANAGEMENT COMPANY, INC.,

            Defendant.


                                MEMORANDUM AND ORDER

       This matter comes before the court on plaintiff Teresa Wisneski’s response to the court’s

November 15, 2019 order to show cause and motion for leave to file an amended complaint. (ECF

No. 19.) For the reasons discussed below, Ms. Wisneski’s motion is granted and her amended

complaint shall be deemed filed.

I.     BACKGROUND

       On August 29, 2019, Ms. Wisneski filed a complaint asserting claims under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. (ECF No. 1.) She alleges she worked at an

apartment complex operated by defendant Belmont Management Company, Inc. (“Belmont”) as a

non-exempt employee. During her employment, Ms. Wisneski lived on the premises. She

contends that Belmont violated the FLSA by failing to include all forms of compensation,

including rent discounts or a rent credit, in hourly employees’ regular rate of pay when calculating

the appropriate overtime rate. Ms. Wisneski brings an individual claim for this alleged FLSA

violation, as well as a collective action claim for the same violation.

       On November 13, 2019, Ms. Wisneski filed an amended complaint. (ECF No. 17.)

Because Ms. Wisneski’s amended complaint did not appear to comply with Fed. R. Civ. P.
15(a)(2), the court ordered her to show cause why the court should not strike her amended

complaint by filing a motion for leave to amend. (See ECF No. 18, at 2.) Ms. Wisneski did so,

explaining that she sought to leave to amend to add another plaintiff, Mildred Jones. (See ECF

No. 19 ¶ 6, at 2.) Ms. Jones’ allegations and claims are identical to those of Ms. Wisneski.

       Belmont contends that Ms. Jones was never provided a rent-free apartment, therefore she

cannot state the same FLSA claims as Ms. Wisneski. (ECF No. 20 ¶ 8, at 2.) In support of this

argument, Belmont relies declarations from two of its employees. Belmont asks the court to deny

leave to amend on that basis. (Id. ¶ 9, at 2.)

II.    ANALYSIS

       Because Ms. Wisneski seeks to add a new plaintiff in her amended complaint, the court

analyzes both Federal Rules of Civil Procedure 15 and 20, governing amendment and permissive

joinder respectively.

       A.      Amendment Under Rule 15

       Once a responsive pleading has been filed, a party “may amend its pleading only with the

opposing party’s written consent or the court’s leave,” which should be freely given when justice

requires. FED. R. CIV. P. 15(a)(2). The rule’s purpose “is to provide litigants the maximum

opportunity for each claim to be decided on its merits rather than on procedural niceties.” SCO

Grp., Inc. v. Int’l Bus. Machines Corp., 879 F.3d 1062, 1085 (10th Cir. 2018) (internal quotation

marks omitted). The court may refuse leave to amend “only [upon] a showing of undue delay,

undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies by

amendments previously allowed, or futility of amendment.” Wilkerson v. Shinseki, 606 F.3d 1256,

1267 (10th Cir. 2010); see also Foman v. Davis, 371 U.S. 178, 182 (1962) (same).




                                                 2
       Practically speaking, the party opposing a motion to amend generally bears the burden to

demonstrate why the amendment should not be permitted. See Wilkerson, 606 F.3d at 1267 (in

the absence of such a showing, amendment should be allowed); Eminence Capital, LLC v. Aspeon,

Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (stating the party opposing amendment bears the burden

to show undue prejudice and that there is a presumption in favor of amendment absent such a

showing “or a strong showing of any of the remaining Foman factors”). Whether to grant a motion

to amend is within the court’s sound discretion. Minter v. Prime Equip. Co., 451 F.3d 1196, 1204

(10th Cir. 2006).

       Here, Belmont makes a single futility argument against allowing Ms. Wisneski to amend

her complaint. A court may deny a motion to amend as futile “if the proposed amendment could

not have withstood a motion to dismiss or otherwise fail[s] to state a claim.” Schepp v. Fremont

Cty., Wyo., 900 F.2d 1448, 1451 (10th Cir. 1990). When analyzing a motion to dismiss, a court

must “assume the truth of all well-pleaded facts in the complaint, and draw all reasonable

inferences therefrom in the light most favorable to the plaintiffs.” Dias v. City & Cty. of Denver,

567 F.3d 1169, 1178 (10th Cir. 2009). “[D]isputes over material issues of fact cannot be resolved

on a motion to dismiss . . . but must be reserved for resolution at trial by the appropriate trier.” 5

ARTHUR R. MILLER ET AL., FEDERAL PRACTICE AND PROCEDURE § 1277 (3d ed. 2019).

       Belmont’s futility argument rests on its contention that Ms. Jones was never provided a

rent-free apartment during her employment and therefore she cannot state the claims in the

amended complaint. This argument is a dispute over the facts underlying the proposed amendment

that relies on two employee declarations. Such materials are not properly considered on a motion

to dismiss and therefore the court will not consider them. See Brokers’ Choice of Am., Inc. v. NBC

Universal, Inc., 861 F.3d 1081, 1103 (10th Cir. 2017) (“When a party presents matters outside of



                                                  3
the pleadings for consideration [on a 12(b)(6) motion], as a general rule ‘the court must either

exclude the material or treat the motion as one for summary judgment.’”). The court must assume

the facts in the proposed amended complaint as true when determining whether the amendment is

futile, so the court cannot deny leave to amend on this basis. Belmont will have an opportunity to

challenge the factual basis of Ms. Jones’ claims and whether she is an appropriate class member

at a later procedural juncture.

        B.      Joinder Under Rule 20

        When a motion to amend seeks to add parties that are not indispensable, the court must

also consider Rule 20, which governs permissive joinder. See Hinson v. Norwest Fin. S.C., Inc.,

239 F.3d 611, 618 (4th Cir. 2001); AKH Co., Inc. v. Universal Underwriters Ins. Co., No. 13-

2003-JAR-KGG, 2018 WL 2008860, at *3 (D. Kan. Apr. 30, 2018). Plaintiffs may be joined

together in an action if:

                (A) they assert any right to relief jointly, severally, or in the
                alternative with respect to or arising out of the same transaction,
                occurrence, or series of transactions or occurrences; and

                (B) any question of law or fact common to all plaintiffs will arise in
                the action.

Fed. R. Civ. P. 20(a)(1). Here, Ms. Jones’ allegations and claims against Belmont are essentially

identical to Ms. Wisneski’s allegations and claims. Accordingly, joining Ms. Jones as a plaintiff

is appropriate under Rule 20(a)(1).

III.    CONCLUSION

        Leave to amend should be freely given when justice so requires, and Belmont has not

shown that Ms. Wisneski’s proposed amendment is futile. Further, joinder of Ms. Jones as a

plaintiff in this case is appropriate under Rule 20(a)(1). For these reasons, the court grants Ms.

Wisneski’s motion to amend.


                                                  4
       Accordingly,

       IT IS THEREFORE ORDERED that plaintiff Teresa Wisneski’s Motion for Leave to

File First Amended and Substituted Complaint (ECF No. 19) is granted. Ms. Wisneski’s First

Amended Complaint shall be deemed filed effective today.

       IT IS FURTHER ORDERED that defendant Belmont Management Company, Inc.’s

Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 21) is denied without prejudice

because it was filed prematurely and is now moot.

       IT IS SO ORDERED.

       Dated December 30, 2019, at Topeka, Kansas.

                                                           s/ Angel D. Mitchell
                                                           Angel D. Mitchell
                                                           U.S. Magistrate Judge




                                               5
